Citation Nr: 0126925	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  01-01 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Whether the November 1997 RO rating decision that denied 
service connection for numbness of the left hand and foot, 
anxiety, and a left knee condition should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).

Entitlement to a compensable (10 percent) evaluation from 
August 1, 1997, to November 12, 1998, based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2001).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1995 to July 1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2000 RO rating decision that determined the 
November 1997 RO rating decision that denied service 
connection for numbness of the left hand and foot, anxiety, 
and a left knee condition did not contain CUE, and that 
denied a compensable (10 percent) evaluation from August 1, 
1997, to November 12, 1998, based on multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324.

In correspondence dated in February 2000 and other 
statements, as well as in testimony before the undersigned at 
a video conference in September 2001, the veteran essentially 
requests reopening of his claims for service connection for 
numbness of the left hand and leg, anxiety, and a left knee 
condition.  The issues of whether new and material evidence 
has been submitted to reopen those claims have not been 
adjudicated by the RO.  Those issues are referred to the RO 
for appropriate action.

A May 2001 RO rating decision denied an extension of a total 
evaluation under the provisions of 38 C.F.R. § 4.30 (2001) 
beyond December 31, 2000, and an increased (compensable) 
evaluation for bilateral pes planus with hallux valgus.  The 
veteran submitted a notice of disagreement with those 
determinations in June 2001, and the RO sent him and his 
representative a statement of the case on those issues in 
August 2001.  He did not complete the appeal of those issues 
by submitting a substantive appeal, and those matters are not 
for appellate consideration.  In September 2001, the veteran 
submitted additional VA medical records that are relevant to 
those claims that have not been reviewed by the RO.  Those 
records are referred to the RO for review.



FINDINGS OF FACT

1.  A November 1997 RO rating decision denied service 
connection for numbness of the left hand and foot, anxiety, 
and left knee pain.  

2.  There were tenable bases for the denials of service 
connection for numbness of the left hand and foot, anxiety, 
and left knee pain in the November 1997 RO rating decision.

3.  The correct facts, as they were known at the time, were 
before the RO in November 1997 and the appropriate statutory 
and regulatory criteria were correctly applied.

4.  Service connection is in effect for lumbosacral strain, 
costochondritis, and bilateral pes planus, and each of those 
conditions was evaluated as zero percent disabling from 
August 1, 1997, to November 12, 1998; a compensable 
evaluation has been in effect for the lumbosacral strain, 
effective from November 12, 1998.

5.  The service-connected disabilities, most notably the low 
back condition, interfered with the veteran's normal 
employability as a physical laborer for Firestone during the 
period from August 1, 1997, to November 12, 1998.





CONCLUSIONS OF LAW

1.  The November 1997 RO rating decision, denying service 
connection for numbness of the left hand and foot, anxiety, 
and a left knee condition, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2001).

2.  The requirements for a compensable (10 percent) 
evaluation from August 1, 1997, to November 12, 1998, based 
on multiple noncompensable service-connected disabilities are 
met.  38 C.F.R. § 3.324 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the November 1997 RO Rating Decision that Denied 
Service Connection for Numbness of the Left Hand and Foot, 
Anxiety, and a Left Knee Condition should be Revised or 
Reversed on the Grounds of CUE

Statements and testimony from the veteran are to the effect 
that the November 1997 RO rating decision, denying service 
connection for numbness of the left hand and foot, anxiety, 
and a left knee condition, was clearly and unmistakably 
erroneous.  Previous determinations of the RO are final and 
binding, and will be accepted as correct in the absence of 
CUE.  38 C.F.R. § 3.105(a) (2001).  CUE is a very specific 
and rare kind of error; it is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  To find CUE, the correct facts, as they 
were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighed or evaluated will not suffice) or the law in effect 
at the time was incorrectly applied; the error must be 
undebatable and of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and a determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).

In Russell, the United States Court of Appeals for Veterans 
Claims (the Court) set forth a three-pronged test for 
determining when there is CUE present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Russell, 3 Vet. App. 313-
314.

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel, 6 Vet. 
App. 242, 246.  Similarly, absent VA's commission of "a 
grave procedural error," see Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), the Court has held that the VA's breach of 
its duty to assist cannot form a basis for a claim of CUE.  
Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that recently in Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
rendered several holdings which were subsequently addressed 
in a precedent opinion of the VA General Counsel.  In 
VAOPGCPREC 12-2001 it was held, in essence, that Roberson 
conflicted with other caselaw of the Federal Circuit and did 
not overrule the conflicting cases.  Thus, it was held in the 
VAOPGCPREC 12-2001 that the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.

In 1997, as now, a grant of service connection required 
evidence which established that a particular injury or 
disease resulting in disability was incurred coincident with 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1997).  Where a psychosis, arthritis or an organic disease 
of the nervous system becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (1997).

A review of the November 1997 RO rating decision shows that 
the claim for service connection for numbness of the left 
hand and foot was denied as not well grounded because the 
evidence then of record did not show the presence of a 
disorder manifested by numbness of the left hand and leg.  
The claims for service connection for anxiety and a left knee 
condition were denied as not well grounded because the 
evidence did not show that the veteran had such conditions in 
service.

The evidence of record in November 1997 included statements 
of the veteran to the effect that he had numbness of the left 
hand and foot, anxiety, and left knee pain that were treated 
in service.  The evidence then of record also included 
service medical records and a VA report of the veteran's 
medical examination in October 1997.

With regard to the claim for numbness of the left hand and 
foot, the service medical records show that the veteran was 
seen in November 1995 for complaints of numbness of toes in 
the left foot.  The assessment was boot stress/resolved foot 
pain with no fracture shown on radiology report.  A report of 
his treatment in February 1996 shows that he had complaints 
of numbness of the left arm.  The assessment was possible 
chest pain of unknown etiology.  The service medical records 
show that the veteran was found to have costochondritis, and 
a physical evaluation board in May 1997 found him unfit for 
further military service because of mechanical low back pain, 
symptomatic pes planus, and bilateral hallux abductovalgus.  

At the October 1997 VA medical examination, the veteran 
complained of left arm numbness, but a disorder manifested by 
left arm numbness was not found.  Nor was a disorder 
manifested by numbness of the left lower extremity found.  
The conditions found were mechanical low back pain; 
costochondritis; left knee pain, probably bilateral patellar 
dysfunction; anxiety attacks; and pes planus with bilateral 
bunion deformities.  

The Board recognizes that left arm numbness may be associated 
with costochondritis, but service connection has already been 
granted for that disability.  Any left arm or hand numbness 
associated with the costochondritis found would be considered 
in the evaluation of that service-connected disability, and 
service connection for another condition manifested by left 
hand numbness is not warranted in the absence of 
demonstration of another chronic disability to account for 
such a finding.  38 C.F.R. § 3.303(b).  Numbness of the left 
low extremity may also be associated with the veteran's 
service-connected low back or foot conditions, but such a 
finding would be considered in the evaluations of those 
disabilities, and a grant of service connection for another 
disability manifested by numbness of the left leg is not 
warranted in the absence of demonstration of another chronic 
disability to account for that finding as noted above.

After consideration of all the evidence of record in November 
1997, the Board finds that the corrects facts, as they were 
known at that time, were before the RO, and that the RO 
correctly applied the above-noted statutory and regulatory 
criteria.  Hence, the Board finds that the November 1997 RO 
rating decision, denying service connection for numbness of 
the left hand and foot, did not contain CUE.

With regard to the claims for service connection for anxiety 
and a left knee condition, the service medical records do not 
show that the veteran was seen for such problems.  While 
anxiety and left knee pain were found at the October 1997 VA 
medical examination, there was no competent evidence then of 
record that linked those conditions to an incident of 
service.  The veteran's statements to the effect that he was 
treated for such conditions in service are not sufficient to 
support claims for service connection of disabilities based 
on medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Under the circumstances, the Board finds that the 
corrects facts, as they were known in November 1997, were 
before the RO, and that the RO correctly applied the 
statutory and regulatory criteria.  Therefore, the Board 
finds that the November 1997 RO rating decision, denying 
service connection for anxiety and a left knee condition did 
not contain CUE.

A review of the claims folder shows that various evidence was 
submitted after the November 1997 RO rating decision, but 
that evidence is not pertinent to the issue of whether there 
was CUE in that decision.  The issue of CUE in the November 
1997 RO rating decision must be considered on the evidence 
then of record.

After consideration of all the evidence of record in November 
1997, the Board finds that there were tenable bases for the 
denial of service connection for numbness of the left hand 
and foot, anxiety, and a left knee condition in the November 
1997 RO rating decision.  Hence, the Board finds that there 
was no CUE in those determinations and that the November 1997 
RO rating decision should not be revised or reversed.


II.  Entitlement to a Compensable Evaluation from August 1, 
1997, to November 12, 1998, based on Multiple Noncompensable 
Service-Connected Disabilities under 38 C.F.R. § 3.324

As noted in Section I, the VCAA redefined VA's duty to assist 
a veteran in the development of a claim.  The Board finds 
that all relevant evidence has been obtained with regard to 
the veteran's claim for a compensable evaluation from August 
1, 1997, to November 12, 1998, based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.  

The veteran was provided with a VA medical examination in 
connection with his claim in 1997.  He and his representative 
have been provided with a statement of the case that 
discusses the pertinent evidence, and the laws and 
regulations related to the his claim, that essentially 
notifies them of the evidence needed by the veteran to 
prevail on the claim.  In a June 2001 letter, the RO notified 
the veteran of the evidence needed to substantiate this claim 
and offered to assist him to obtain any relevant evidence.  A 
report of telephone contact between the veteran and a VA 
representative in August 2001 notes that the veteran had no 
further evidence to submit with regard to this claim.  Under 
the circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 rating schedule, a 10 percent disability rating is 
authorized, but not in combination with any other rating.  
38 C.F.R. § 3.324.

A review of the record shows that service connection is in 
effect for lumbosacral strain, costochondritis, and bilateral 
pes planus, and that each of those conditions was evaluated 
as zero percent disabling from August 1, 1997, to November 
12, 1998.  The record shows that a compensable evaluation has 
been in effect for the lumbosacral strain, effective from 
November 12, 1998.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the late 
1990's and early 2000's.  The more salient medical reports 
with regard to the claim for a compensable evaluation from 
August 1, 1997, to November 12, 1998, based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 are discussed in the 
following paragraphs.

At the October 1997 VA medical examination, the veteran 
complained of low back pain, foot pain, and chest pain.  
There was slight tenderness in the left anterior 
costochondral junctions, 30 degrees of extension of the low 
back, mild bilateral bunion deformities, some mild hammer 
toes, and slight foot pronation with pes planus.  The 
assessments included mechanical low back pain, 
costochondritis, and pes planus with very mild bilateral 
bunion deformities.

A VA report shows that the veteran had a CT (computed 
tomography) scan of the lumbar spine in February 1998.  There 
was annular bulging and thickening of the ligamentum flavum 
that caused mild encroachment upon the central spinal canal 
at the L4-5 level.  There was minimal annular bulging at the 
L3-4 and the L5-S1 levels without evidence of significant 
spinal stenosis.  Spina bifida was at the L5 vertebra.

The veteran underwent VA neurological consultation in 
February 1998.  No significant neurological deficits were 
found.  The diagnosis was low back pain.  He was recommended 
for continued physical therapy and advised not to lift heavy 
objects.  

A VA report shows that a MRI (magnetic resonance imaging) of 
the veteran's lumbar spine was done in February 1998.  The 
impressions were slight generalized bulge at L3-4 with slight 
ventral flattening of thecal sac, mild generalized bulge at 
L4-5 with suggestion of slight focal central bulge or 
protrusion with mild ventral impression on thecal sac, mild 
generalized bulge at L5-S1 with slight ventral impression on 
thecal sac, suggestion of minimal neuroforaminal encroachment 
at L4-5 and L5-S1 that was worse on the left, and suggestion 
of degenerative disc disease that was worse at L5-S1.

A VA report of the veteran's treatment in October 1998 notes 
a history of back pain radiating to the left leg since a 
motor vehicle accident in service.  A VA report of his 
treatment in December 1998 notes that the veteran complained 
of low back pain that interfered with his job performance and 
that medications helped.

A private medical report dated in January 1999 notes that the 
veteran's medical records were reviewed by the signatory, a 
medical doctor, who noted that the veteran had degenerative 
disc disease of the lumbosacral spine with sciatica since 
service.  The signatory related that the veteran's back 
condition and his current employment of having to pull rubber 
exacerbated his back problems.

The veteran's testimony at the video conference before the 
undersigned in September 2001 was to the effect that he had 
numbness of the left side of his body, back pain, and painful 
feet due to his service-connected disabilities that 
interfered with his employment as a physical laborer, pulling 
rubber, at Firestone in 1997.  He testified to the effect 
that his service-connected disabilities interfered with his 
normal employability from August 1, 1997, to November 12, 
1998, and that a compensable evaluation should be assigned 
for those disabilities during that period.

A review of the evidence reveals that the veteran's testimony 
is to the effect that his noncompensable service-connected 
disabilities interfered with his normal employability from 
August 1, 1997, to November 12, 1998.  That evidence is 
supported by clinical findings in the VA reports of his 
treatment and evaluations in 1997 and 1998, as well as the 
evidence of record, that show his service-connected 
disabilities, most notably the low back condition, were 
symptomatic.  Therefore, the Board finds that the evidence 
establishes entitlement to a compensable (10 percent) 
evaluation based on multiple noncompensable service-connected 
disabilities from August 1, 1997, to November 12, 1998, under 
the provisions of 38 C.F.R. § 3.324, and the requested 
benefit is granted.  As noted in the provisions of this 
regulation, this 10 percent rating may not be combined with 
any other rating.



ORDER

The November 1997 RO rating decision, denying service 
connection for numbness of the left hand and foot, anxiety, 
and a left knee condition, did not contain CUE, and should 
not be revised or reversed.

A compensable (10 percent) evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is granted for the period August 1, 1997, to November 
12, 1998, subject to the regulations applicable to the 
payment of monetary benefits.




		
	M. E. Larkin
	Acting Member, Board of Veterans' Appeals



 

